UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2009 Commission file number: 000-52116 SOUND WORLDWIDE HOLDINGS, INC. (Exact name of Registrant as specified in its charter) Delaware 20-5153419 (State or jurisdiction of Incorporation or organization) (IRS Employer ID Number) Unit 1, 14/F, Leader Industrial Centre Nos. 57-59 Au Pui Wan Street, Shatin, N.T. Hong Kong, China (Address of principal executive offices) N/A (Zip Code) Registrant’s telephone number, including area code: (852)2414-1831 Securities registered under Section12(b) of the Exchange Act: None Securities registered under Section12(g) of the Exchange Act: Common Stock, $0.0001 par value per share (Title of Class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer large accelerated filer”and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler o Non-acceleratedfiler o Acceleratedfiler o Smaller Reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesxNo o As ofAugust 20, 2010, the registrant had 16,516,250 shares of common stock, $0.0001 par value, issued and outstanding. Transitional Small Business Disclosure Format YesoNo x Item 1. Interim Consolidated Financial Statements and Notes to Interim Consolidated Financial Statements General The accompanying reviewed interim consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q.Therefore, they do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles.Except as disclosed herein, there has been no material change in the information disclosed in the notes to the consolidated financial statements included in the Company's annual report on Form 10-K for the year ended March 31, 2010.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature.Operating results for the three months ended June 30, 2009 are not necessarily indicative of the results that can be expected for the year ending June 30, 2010. . SOUND WORLDWIDE HOLDINGS, INC. Unaudited Condensed Consolidated Financial Statements For The Three Months Ended June 30, 2010 and 2009 (Stated in US Dollars) SOUND WORLDWIDE HOLDINGS, INC. UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2 INDEX TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS PAGES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET 1 UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS 2 UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS 3 NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 4 - 14 SOUND WORLDWIDE HOLDINGS, INC. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET (Stated in US Dollars) At of June 30, March 31, Notes $ $ ASSETS Current assets: Cash and cash equivalents Accounts receivable, net of allowance for doubtful accounts 3 Prepaid expenses and other receivables 30 TOTAL ASSETS LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Current liabilities: Accounts payable - Accrued expenses and other liabilities 5 Amount due to a director TOTAL LIABILITIES Stockholder’s equity: Common stock (US$0.0001 par value - authorized 20,000,000 shares; issued and outstanding 16,416,250 shares in June 30, 2010 and 15,646,250 in March 31, 2010) Additional paid-in capital Accumulated deficits ) ) Accumulated other comprehensive income incinc(loss)/income Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY See accompanying notes to unaudited condensed consolidated financial statements. 1 SOUND WORLDWIDE HOLDINGS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Stated in US Dollars) Three months ended June 30, Notes $ $ Net sales - Cost of sales - ) Gross profit - Selling, general and administrative expenses including share based compensation ) ) Income from operations ) Interest expenses - ) Loss before income taxes ) ) Income tax expenses 4 - - Net loss ) ) Loss per share, basic and diluted 7 0.039 cents 0.002 cents Weighted average number of common shares outstanding, basic and diluted See accompanying notes to unaudited condensed consolidated financial statements. 2 SOUND WORLDWIDE HOLDINGS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Stated in US Dollars) Three months ended June 30, $ $ Cash flows from operating activities: Net loss ) ) Adjustments to reconcile net income to Net cash provided by operating activities: Depreciation expense - Share based compensation Changes in current assets and liabilities Accounts receivable ) ) Prepaid expenses and other receivables ) Inventories - Accounts payable ) Income tax payable - - Accrued expenses and other liabilities ) Amount due to a director - Net cash provided by operating activities ) Cash flow from financing activities: Issuance of shares 77 New bank borrowings - Repayment of bank borrowings - ) Net cash used in financing activities 77 ) Effect of exchange rate changes on cash and cash equivalents 10 Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period Supplementary disclosures of cash flow information: Interest paid - Income taxes paid - - See accompanying notes to unaudited condensed consolidated financial statements. 3 SOUND WORLDWIDE HOLDINGS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Stated in US Dollars) 1.Organization and nature of operations Sound Worldwide Holdings, Inc. (the “Company”) and its subsidiaries (together, the “Group”) are principally engaged in manufacturing and trading of denim fabrics and garments.The Group owns production plants in Hong Kong and the People’s Republic of China (“PRC”) and its customers are mainly in the United States, Europe and Japan. On October 25, 2007, Freedom 3, Inc. a Delaware corporation (“Freedom 3”), sold one share of its common stock to Sound Worldwide Limited (“Sound Worldwide” or “SWL”) for $1.00 and redeemed 100,000 shares of its common stock from its prior sole stockholder constituting 100% of Freedom 3’s issued and outstanding shares of its common stock prior to the sale, resulting in Sound Worldwide owning 100% of Freedom 3. After the sale and redemption by Freedom 3, Sound Worldwide and Freedom 3 entered into a Share Exchange Agreement, dated October 25, 2007, or Exchange Agreement, pursuant to which each issued and outstanding share of Sound Worldwide’s common stock and preferred stock was converted into 350 shares of Freedom 3’s common stock and preferred stock, respectively, and all of the issued and outstanding shares of Sound Worldwide’s common and preferred stock were retired and cancelled, resulting in Freedom 3 owning 100% of Sound Worldwide (the “Exchange”). This resulted in the stockholders of Sound Worldwide to become stockholders of Freedom 3. The previous stockholder of Freedom was then issued 300,000 shares of Freedom 3 as agreed previously. The one share of Freedom’s common stock held by Sound Worldwide was then cancelled and Sound Worldwide sold one share of its common stock to Freedom 3, which resulted in Freedom 3 owning 100% of Sound Worldwide. Freedom 3 then changed its name to Sound Worldwide Holdings, Inc. For accounting purposes, the Exchange has been treated as an acquisition of Freedom 3 by Sound Worldwide and as a recapitalization of Sound Worldwide (i.e. a "reverse acquisition"), in which Sound Worldwide was deemed to be the accounting acquirer. As a result of the Exchange, the historical consolidated financial statements of the Company for periods prior to the date of the transaction are those of Sound Worldwide, as the accounting acquirer, and all references to the consolidated financial statements of the Company apply to the historical financial statements of Sound Worldwide prior to the transaction and the consolidated financial statements of the Company subsequent to the transaction. The Company’s shares have been restated retroactively to reflect the share exchange ratio as at the date of the transaction in a manner similar to a stock split. On May 27, 2008, the Company and SWL, entered into a Share Purchase and Exchange Agreement (the “Exchange Agreement”) with Best Allied, a wholly-owned subsidiary of SWL, and Ms. Ivy S.K. Lam, a director and officer of Best Allied and a stockholder of an aggregate of 6,063,750 shares of the Company’s Common Stock. Pursuant to the Exchange Agreement, at a closing held on May 30, 2008, Ms. Lam purchased from the Company and SWL 10,000 shares of Common Stock of Best Allied owned by SWL, which constituted 100% of the issued and outstanding shares of Best Allied, in exchange for 6,063,750 shares of the Company’s Common Stock held by Ms. Lam, which constituted 100% of the shares of the Company’s Common Stock held by Ms. Lam (the “Exchange”). The effective date of the Exchange is April 1, 2008. Pursuant to the agreement, Ms. Lam had agreed to the return and cancellation of 6,063,750 shares of our common stock held by her. 4 SOUND WORLDWIDE HOLDINGS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Stated in US Dollars) 1.Organization and nature of operations (Continued) As of June 30, 2009, the subsidiaries of the Company include the following: Name of company
